     H. Brook Laskey, Esq. (NMSBN 8992)
     McCoy Leavitt Laskey LLC
 2   317 Commercial Street NE, Suite 200
     Albuquerque, NM 87102
 3   Telephone: (505) 246-0455
     blaskey(@.rnlllaw.com
 4   (Admitted Pro Hae Vice)

 5   Matthew R. Rosek, Esq. (WSBNI039080)
     McCoy Leavitt Laskey LLC
 6   Riverwood Corporate Center I I I
     NI9 W24200 Riverwood Drive, Suite 125
 7   Waukesha, WI 53188
     Telephone: (262) 522-7000
 8   mrosek(@.rnlllaw.com
     (Admitted Pro Hae Vice)
 9
     Matthew C. Addison, Esq. (NSBN 420I)
10   Sarah Ferguson, Esq. (NSBN 14515)
     McDonald Carano LLP
11   100 West Libe1ty Street, 10th Floor
     Reno, NV 8950I
12   Telephone: (775) 788-2000
     Facsimile: (775) 788-2020
13   rnaddison(a),rncdonaldcarano.com
     sferguson(@.mcdonaldcarano.com
14
     Attorneys.for Defendant. AmeriGas Propane. L.P.
15
16                          IN THE UNITED STATES DISTRICT COURT

17                                  FOR THE DISTRICT OF NEVADA

18    DEL TA SALOON, INC.,                       Case No. 3: l 9-cv-00748-RCJ-WGC
      A Nevada Corporation.
19
                       Plaintiff,
20                                               STIPULATED PROTECTIVE ORDER
      vs.
21
      AMERIGAS PROPANE, INC., a
22    Pennsylvania Corporation; AMERIGAS
      PROPANE PARTS & SERVICE. INC., a
23    Pennsylvania Corporation; DOES I through
      X and ROE CORPORATIONS XI through
24    XX,

25                   Defendants.

26

27

28


                                             Page I of 7
             >            -90/>9348>=>/-<>61>:50>  >
              >                                                  ( !>"*>*''>> ,*>#>
                                                                  >!>%-5.36>74;0>&:490> >
              >                                                  -8>)02-8>!)>  >
             >
             >                                                            >+> ,+> !&>!6> >
                                                                  ! > !  ! ! !  >
             >                                                   !! !
                                                                  !!
             >
                                                    ORDER
             >
                  Paragraph 6(a) is modified to reflect that any motion regarding filing confidential information
             > and motions to seal shall comply with LR IA 10-5 and the requirements of Kamakana v. City and
                  County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v. Chrysler
             > Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
            > Paragraph 11 is modified to reflect that although the parties may agree to be bound by the

            > confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this action
 
             will terminate the jurisdiction of this court.
 
   
              >
 
   
      


    
             >                                                )4º)3º3/º/2$%2%$
   
 
   
             >
 
   

 
       

     
     
     
             >                                                ??????????????????????????????????
    
                                                               53º-!')342!4%º*5$'%
           >

             >                                                        June 21, 2021
                                                               $!4%$?????????????????????

             >          


             >
              >
              >
              >
             >
             >
             >
             >
             >


                                                               $-20>>61>
 1   H. Brook Laskey, Esq. (NMSBN 8992)
     McCoy Leavitt Laskey LLC
 2   317 Commercial Street NE, Suite 200
     Albuquerque, NM 87102
 3   Telephone: (505) 246-0455
     blaskey@mlllaw.com
 4   (Admitted Pro Hac Vice)

 5   Matthew R. Rosek, Esq. (WSBN1039080)
     McCoy Leavitt Laskey LLC
 6   Riverwood Corporate Center III
     N19 W24200 Riverwood Drive, Suite 125
 7   Waukesha, WI 53188
     Telephone: (262) 522-7000
 8   mrosek@mlllaw.com
     (Admitted Pro Hac Vice)
 9
     Matthew C. Addison, Esq. (NSBN 4201)
10   Sarah Ferguson, Esq. (NSBN 14515)
     McDonald Carano LLP
11   100 West Liberty Street, 10th Floor
     Reno, NV 89501
12   Telephone: (775) 788-2000
     Facsimile: (775) 788-2020
13   maddison@mcdonaldcarano.com
     sferguson@mcdonaldcarano.com
14
     Attorneys for Defendant, AmeriGas Propane, L.P.
15

16                          IN THE UNITED STATES DISTRICT COURT

17                                  FOR THE DISTRICT OF NEVADA

18    DELTA SALOON, INC.,                        Case No. 3:19-cv-00748-RCJ-WGC
      A Nevada Corporation,
19
                       Plaintiff,
20                                               AGREEMENT TO BE BOUND BY
      vs.                                        PROTECTIVE ORDER
21
      AMERIGAS PROPANE, INC., a
22    Pennsylvania Corporation; AMERIGAS
      PROPANE PARTS & SERVICE, INC., a
23    Pennsylvania Corporation; DOES I through
      X and ROE CORPORATIONS XI through
24    XX,

25                  Defendants.

26

27

28


                                             Page 1 of 2
 1    SCOTTSDALE INSURANCE
      COMPANY, as subrogee of Virginia City
 2    Gaming, LLC and Dr. Vincent Malfitano,

 3                          Plaintiff-In-Intervention,

 4    vs.

 5    AMERIGAS PROPANE, L.P.,

 6                          Defendant.

 7

 8            I have read, and agree to be bound by, the Protective Order in the above captioned case
 9   (the “Action”). As soon as my work in connection with the Action has ended, but not later than
10   30 days after the termination of the Action (including any appeals), I will return or destroy any
11   confidential document that I received, any copy of or excerpt from a confidential document, and
12   any notes or other document that contains information from a confidential document.
13            I declare under penalty of perjury that the foregoing is true and correct.
14

15   Dated:                              , 2021
                                                                            Signature
16

17                                                                        Printed Name
18

19

20

21

22
     4850-2255-6396, v. 1
23

24

25

26

27

28


                                                         Page 2 of 2
